              Case 6:20-cr-00097-ADA Document 45 Filed 02/08/21 Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION


UNITED STATES OF AMERICA                                *
                                                        *
V.                                                      *   CRIMINAL NO. W-20-CR-097
                                                        *
CECILY ANN AGUILAR                                      *


        GOVERNMENT'S MOTION FOR RECONSIDERATION OF ORDER ENTERED ON
                DEFENDANT'S MOTION FOR BILL OF PARTICULARS


TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes the United States of America, by and through the United States Attorney for the

Western District of Texas, and files this motion for reconsideration of its order entered on Defendant's

motion filed herein, and would show the Court that good cause does not exist for the granting of a bill of

particulars under the particular facts of this case and the law and, therefore, said motion should be, in all

things, denied.

                                                   I.

       On December 22, 2020, Defendant filed the instant motion. On January 19, 2021, the Court

granted this motion without benefit of a response from the United States.

       The purpose of a bill of particulars is to inform the accused of the charge against him with

sufficient precision so as to enable such defendant to prepare his defense, to avoid or minimize the danger

of surprise at trial, or enable such defendant to plead acquittal or conviction in bar of further prosecution of

the same offense. Wong Tai v. United States, 273 U.S. 77 (l927); United States v. Hawkins, 66l F.2d

436, 45l (5th Cir. l98l, cert. denied, 456 U.S. 99l (l982); United States v. Davis, 854 F.3d 1276, 1293 (11th

Cir. 2017); United States v. Burgin, 62l F.2d l352 (5th Cir. l980); United States v. Haas, 583 F.2d 2l6 (5th
              Case 6:20-cr-00097-ADA Document 45 Filed 02/08/21 Page 2 of 5




Cir. l978), cert. denied, 440 U.S. 98l (l979); United States v. Davis, 582 F.2d 947 (5th Cir. l978), cert.

denied, 44l U.S. 962 (l972); United States v. Beardon, 423 F.2d 805 (5th Cir.), cert. denied, 400 U.S. 836

(l970). Importantly, a defendant is not entitled to a bill of particulars where the information sought has

already been provided by other sources, such as the indictment and discovery. Davis, 854 F.3d at 1293;

United States v. Martell, 906 F.2d 555, 558 (11th Cir. 1990).

                                                            II.

       The Defendant is not entitled to a bill of particulars with respect to information which is already

available to him. Demetree v. United States, 207 F.2d 892 (5th Cir. l953). A bill of particulars is not an

investigative tool for the defense and is not available as a tool "to obtain detailed disclosure of the

Government's evidence prior to trial." United States v. Burgin, supra; United States v. Kilrain 566 F.2d

979, 985 (5th Cir.), cert. denied, 439 U.S. 8l9 (l978); United States v. Anderson, 48l F.2d 685 (5th Cir.),

aff'd, 4l7 U.S. 2ll (l974); United States v. Perez, 498 F.2d 5l (5th Cir. l973); Downing v. United States, 348

F.2d 594 (5th Cir. l965).

                                                 III.

       An inquiry into the Government's legal or evidentiary theory as to the means by which the

Defendant committed specific criminal acts is not a proper subject or purpose for a bill of particulars.

United States v. Hejecate, 684 F.2d 894, 898 (5th Cir. l983), cert. denied, l02 S.Ct. 2086 (l983); United

States v. Hawkins, 66l F.2d 436, 45l (5th Cir. l98l), cert. denied, 456 U.S. 99l (l982); United States v.

Burgin, 62l F.2d l352 (5th Cir. l980); United States v. Kilrain, 566 F.2d 979, 985 (5th Cir.), cert. denied,

439 U.S. 8l9 (l978); United States v. Anderson, supra; United States v. Leonelli, 428 F.Supp. 880 (S.D.

N.Y. l977); United States v. Bozza, 234 F.Supp. l5 (E.D. N.Y. l964); United States v. Kahaner, 203

F.Supp. 78 (S.D. N.Y. l962), aff'd, 2l7 F.2d 459 (2d Cir.), cert. denied, 375 U.S. 836 (l963).




                                                        2
               Case 6:20-cr-00097-ADA Document 45 Filed 02/08/21 Page 3 of 5




                                                  IV.

        If required to furnish particulars, the Government would be unduly confined in its theory of proof.

United States v. Flom, 558 F.2d ll79, ll85-ll86 (5th Cir. l977).

                                                        V.

        The Defendant has stated that the particulars requested are essential so that the defendant is

apprised of the charges against him with sufficient clarity in order to allow him the opportunity to prepare

his defense. It has been held that absent a showing that the Defendant would be genuinely surprised at

trial and, therefore, incur prejudice to his substantial rights, there is no abuse of discretion in denying such

a motion. It is the Government's contention that no such demonstration can be made under the facts of

this case, and as such, the Defendant's motion should be denied. United States v. Martino, 648 F.2d 367

(5th Cir. l98l).

                                                  VI.

        The Government would respectfully oppose the granting of a bill of particulars. The Defendant

has been charged clearly by the indictment in this case. The dates and locations of the charged offense

are set out clearly in the indictment. The charge is stated precisely in the language of the statute, and the

offense involved is unmistakably identified. Further, once convicted or acquitted, the Defendant could

surely plead double jeopardy successfully were he again to be so charged.




                                                        3
              Case 6:20-cr-00097-ADA Document 45 Filed 02/08/21 Page 4 of 5




       WHEREFORE, PREMISES CONSIDERED, the Government urges the Court to deny the

Defendant's motion for a Bill of Particulars in this cause.

                                              Respectfully submitted,

                                              ASHLEY C. HOFF
                                              United States Attorney

                                              /s/   Mark L. Frazier
                                      By:     MARK L. FRAZIER
                                              Assistant United States Attorney
                                              800 Franklin, Suite 280
                                              Waco, TX 76701
                                              (254) 750-1580




                                      CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of February, 2021, a true and correct copy of the foregoing

instrument was electronically filed with the Clerk of the Court using the CM/ECF System which will

transmit notification of such filing to the following CM/ECF participant:


       Lewis Gainor
       Supervisory Assistant Federal Public Defender




                                              /s/   Mark L. Frazier
                                              Mark L. Frazier
                                              Assistant United States Attorney




                                                      4
             Case 6:20-cr-00097-ADA Document 45 Filed 02/08/21 Page 5 of 5




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


UNITED STATES OF AMERICA                         *
                                                 *
V.                                               *       CRIMINAL NO. W-20-CR-097
                                                 *
CECILY ANN AGUILAR                               *


                                               ORDER

       CAME ON to be considered the Government's Motion for Reconsideration of Order Entered on

Defendant’s Motion for Bill of Particulars, and the Court having considered said motions and the

Government's response thereto, hereby

       ORDERS that said motion for reconsideration be GRANTED. Defendant’s Motion for Bill of

Particulars is hereby DENIED.

       SIGNED this ___________ day of _________________, 2021.



                                            __________________________________________
                                            ALAN D ALBRIGHT
                                            UNITED STATES DISTRICT JUDGE




                                                     5
